DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 22 December 2020 has been entered.  Claims 1, 2-14 and 20 are cancelled.  Claims 15-19 are pending.
The previous rejection of claims 15-19 under 35 U.S.C. 112 (b) are withdrawn in light of Applicants’ amendment and remarks filed 22 December 2020.
The double patenting rejection set forth in the Non-Final Office Action mailed 22 July 2020 has been withdrawn in light of Applicants amendment filed 22 December 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baumer et al. (USPGPub 2006/0188641 A1) in view of Ning et al. (USPGPub 2008/0102165 A1). 
Regarding claims 15-17 and 19, Baumer et al. teach a process  for manufacturing protein extrudates containing at least 70% by weight dairy protein on a moisture-free basis and low concentrations of carbohydrates that can be used as functional food ingredients (abstract; [0002]-[0003]; [0010]). The resultant protein extrudates may be in the form of a proteinaceous food product comprising between about 1% and about 7% water, wherein a dried extrudate contains from about 2% to about 5.5% by weight water and wherein the dairy protein includes caseinates, whey, whey protein isolates, whey protein concentrates and mixtures thereof ([0021]-[0023]; [0060]; [0099]; [0111]). Baumer et al. also teach that the dairy protein can be in the form of hydrolyzed or partially hydrolyzed dairy whey for use as a low viscosity/low gelling material, which has been hydrolyzed with a proteolytic enzyme (food texturizing agent), such as rennin, to attack certain peptide bonds ([0048]-[0050] and [0053]-[0054]). In addition, Baumer et al. teach that dicalcium phosphate and soy lecithin powder may also be added [0115]. 
In order to prepare the protein extrudate, Baumer et al. also teach forming a protein feed pre-mix with the dry ingredients as recited above, contacting the mix with moisture (i.e. water), and then introducing the hydrated mix to an extrusion apparatus, which heats the mixture to a molten extrusion mass, wherein upon exiting the extruder, superheated water present in the mass flashes off as steam, causing simultaneous expansion (i.e., puffing) of the material ([0068]-[0071]; [0091]; [0094]; [0109]). According to Baumer et al., the pre-mix is contacted with moisture (water) at a temperature of from about 45°C (110 °F) to about 70° C (160°F), prior to heating [0070]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
According to Baumer et al., the extrusion apparatus, which enables the expansion of the extrudate, generally comprises a plurality of heating zones through which the feed mixture is conveyed under mechanical pressure prior to exiting the extrusion apparatus through an extrusion die [0079]. The reference also discloses that various extrusion apparatus suitable for forming a molten extrusion mass from a feed material comprising dairy protein are well known in the art [0075]. 
However, Baumer et al. fail to teach that microwave heating causes the expansion, reduction of the water content to a residual water content, and obtaining a thermally expanded precursor. 
Ning et al. teach a method for producing an extruded protein composition, which may be derived from a dairy protein, such as caseinates, whey protein, milk protein concentrates, milk protein isolates, and mixtures thereof, and may be used as a food ingredient ([0018]-[0020]). Ning et al. teach an extrusion process, wherein the extruder includes a means for controlling the temperature and comprises extruder barrel jackets into which heating media such as steam or water may be introduced to control the temperature of the conditioned mixture passing through the extruder [0058]. The extruder barrel jackets may also be heating using microwave heaters [0058]. 
Both Baumer et al. and Ning et al. teach methods for producing protein extrudates for use as food ingredients with high protein contents. Given that Baumer et al. teach the use of an extruder for producing the protein extrudate/expanded food product and suggest that various types of suitable extruders were known in the art for producing similar products, it would have 
Regarding the “free of starch and food-grade fat” limitation, where Baumer et al. teach both starch (carbohydrate) and fat contents within the protein extrudate that overlap with or encompass 0% starch (See Baumer et al.: [0066]; [0107]-[0108]; [0111]; [0145])  and 0% fat ([0143] and [0145]), as well as that it is desirable to exclude carbohydrates, the reference suggests expanded dry food products that are free of starch and food-grade fat.
Furthermore, regarding the order in which the food-grade protein concentrate of animal origin, the water, food-grade texturizing additive, as well as the acidifying agent or a food acceptable salt thereof, and/or a proteolytic additive or a hydrolysis product thereof are added and combined, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) (MPEP 2144.04 IV C) 
Regarding claim 18, Baumer et al. as modified by Ning et al. teach the method as recited above with respect to claim 15. It would have been obvious to add high amounts of moisture or water during the conditioning step of Baumer et al., prior to extrusion, that overlap with the water content range of 35% to about 85% by weight as suggested by Ning et al., because Ning et al. teach that this makes the feed mixture easier to process. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Response to Arguments
Applicants’ arguments filed 22 December 2020 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 112 (b)-
	Applicants submit the food-grade texturizing additive is considered separately from the “acidifying agent or a food acceptable salt thereof, and/or a proteolytic additive or a hydrolysis product thereof.”  Applicants submit the food grade texturizing additive is “selected from hydrocolloids and plant gelling agents.”
	Here, it is not clear that the food-grade texturizing additive us described by a group consisting of only hydrocolloids and vegetable gelling agents.  Paragraphs [0054]-[0055] of the published specification discloses “such thermally expandable precursor is thus another aspect of the invention, and it comprises: a protein concentrate of animal or vegetable origin, food-grade; a food-grade texturizing additive selected from the group consisting of hydrocolloids and vegetable gelling agents, proteolytic additives and their hydrolysis products, and an acidifying agent and their sales thereof . . . and water.”  
	Regardless, claim 15 only requires the thermally expandable precursor comprise a food-grade texturizing additive.  There is nothing is the specification that defines food-grade texturizing additive to be limited to hydrocolloids and vegetable gelling agents.   
Rejections under 35 U.S.C. 103-

	While the claimed process does not include an extrusion step, there is no limitation excluding a step of extruding.  Note, the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited method steps (see MPEP §2111.03).     
	Applicants also note “Ning also relates to protein compositions comprising starch where the ratio of starch to protein ranges from 4:1 to 1:4” and “[i]n contrast, the expanded dry food product produced by the presently-claimed methods expressly excludes starch.”
	However, note that while Ning et al. do not disclose all the features of the present claimed invention, Ning et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that it was known to use extruders heat by microwave for producing expanded protein products, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Sair (US 3,978,244).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796